Per Curiam:
On this third appeal (See 141 App. Div. 730; 153 id. 181) the record on examination shows that the decree in favor of the two lienors, Cross, Austin & Ireland Lumber Company and Robert T. McMurray *950& Brother, is well supported and justified by the evidence. Although each lienor has taken a cross-appeal, we are satisfied of the correctness of the several deductions made at the Special Term. The allowance, however, to the George Weiderman Electric Company should be modified. After the written refusal of Mr. Offerman to bear any of the expense for electric wiring the lessee, for his own purposes, contracted for ninety-nine brackets or outlets under the new steel balcony. There was no authority or consent by the owners for this outlay. Nor may the charge be sustained as implied in the construction of the balcony itself, of which it forms no part. The item of $875 must, therefore, be stricken out, reducing this lienor’s recovery to $1,123.16. We find no ground to require the allowance of interest or to interfere with the discretion exercised in granting costs to the lienors. The judgment appealed from is, therefore, modified by reducing .the recovery of the George Weiderman Electric Company to $1,123.16,. as of the date of the Special Term decree (and otherwise the amounts found are confirmed). As so modified the judgment is affirmed, without costs of this appeal. Jenks, P. J., Burr, Carr, Rich and Putnam, JJ., concurred. Judgment modified by reducing the recovery of the George Weiderman Electric Company to $1,123.16, as of the date of the Special Term decree (and otherwise the amounts found are confirmed). As-so modified the judgment is affirmed, without costs of this appeal.